Citation Nr: 1739447	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  09-04 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral ankle sprains, and if so whether entitlement to service connection for a bilateral ankle disorder, to include as due to service-connected disability, or as due to an undiagnosed illness, is warranted. 

2.  Entitlement to service connection for a bilateral knee disorder, to include as due to service-connected disability, or as due to an undiagnosed illness. 

3.  Entitlement to service connection for a bilateral hip disorder, to include as due to service-connected disability, or as due to an undiagnosed illness. 

4.  Entitlement to an increased evaluation for Crohn's disease, currently evaluated as 10 percent disabling prior to April 27, 2011, and 30 percent disabling thereafter.

5.  Entitlement to an increased evaluation for degenerative changes, L-5, S-1, currently evaluated as 10 percent disabling. 

6.  Entitlement to a compensable evaluation for chronic fatigue syndrome with myalgia. 

7.  Entitlement to an increased evaluation for head injury with headaches, currently evaluated as 10 percent disabling. 

8.  Entitlement to an initial evaluation in excess of 10 percent for memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.N. Moats, Counsel

INTRODUCTION

The Veteran served on active military service  from January 1979 to January 1999 in the U.S. Coast Guard. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board previously remanded this case for further development in April 2011. 

In September 2010, the Veteran testified at a Board hearing held at the local RO.  A November 2012 letter informed the Veteran that the Veterans Law Judge who conducted the September 2010 Board hearing was no longer employed by the Board, and asked whether he wished to exercise his right to testify at a new hearing before another Veterans Law Judge.  See 38 U.S.C.A. § 7107 (c) (West 2014); 38 C.F.R. § 20.707  (2016).  In a response received by the Board in December 2012, the Veteran indicated that he wished to testify at a new Board hearing at the local RO before a Veterans Law Judge.  In January 2013, the Board again remanded the case to afford the Veteran another Board hearing.  

In March 2016, the Veteran testified at another Board hearing held at the local RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

By rating decision in September 2012, the agency of original jurisdiction (AOJ) increased the disability rating for Crohn's Disease to 30 percent, effective April 27, 2011.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the AOJ and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issue therefore remains in appellate status and has been characterized as shown on the first page of this decision. 

The issues of entitlement to increased evaluations for Crohn's disease, degenerative changes, L-5, S-1, chronic fatigue syndrome with myalgia, head injury with headaches, and memory loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 1999 rating decision, the RO denied service connection for right and left ankle sprains, the Veteran filed a notice of disagreement in September 1999, and a statement of the case was issued in October 1999; however, the Veteran failed to submit a substantive appeal and in a January 2000 statement, cancelled his appeal.

2.  The additional evidence received since the August 1999 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a bilateral ankle disorder.

3.  The Veteran did not serve in the Southwest Asia theater of operations.

4.  While the Veteran was not treated for any hip complaints in service, he was treated for ankle and knee pain in service. 

5.  The Veteran's current bilateral ankle disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include an undiagnosed illness; arthritis did not manifest within one year of the Veteran's discharge from service; nor is it proximately due to or aggravated by the Veteran's service-connected disability.

4.  The Veteran's current bilateral knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include an undiagnosed illness; arthritis did not manifest within one year of the Veteran's discharge from service; nor is it proximately due to or aggravated by the Veteran's service-connected disability.

5.  The Veteran's current bilateral hip disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include an undiagnosed illness; arthritis did not manifest within one year of the Veteran's discharge from service; nor is it proximately due to or aggravated by the Veteran's service-connected disability.


CONCLUSIONS OF LAW

1.  The August 1999 rating decision that denied service connection for right and left ankle sprains is final.  38 U.S.C.A. § 7105(c) (West 2014); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2016).
2.  The additional evidence received since the August 1999 rating decision is new and material, and the claim for service connection for a bilateral ankle disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for bilateral ankle disorder, to include as due to an undiagnosed illness and as secondary to the Veteran's service-connected disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

4.  The criteria for service connection for bilateral knee disorder, to include as due to an undiagnosed illness and as secondary to the Veteran's service-connected disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

5.  The criteria for service connection for bilateral hip disorder, to include as due to an undiagnosed illness and as secondary to the Veteran's service-connected disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

In its prior April 2011 remand, the Board directed the AOJ to send appropriate VCAA notice to the Veteran concerning his claims for service connection, obtain additional VA treatment records dated since June 2008, and afford the Veteran VA examinations.  VCAA notice was sent in April 2011 and the VA clinical records were obtained.  Moreover, the Veteran was afforded a VA examination in April 2011 and an addendum opinion was obtained in September 2012 that in conjunction are adequate for appellate review.  As such, the Board finds that there has been substantial compliance with the Board's remand directive and any further attempts to obtain such records would be futile.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

II.  New and Material to Reopen Claim for Bilateral Ankle Disorder

The RO initially denied service connection for right and left ankle sprains in an August 1999 rating decision finding that the Veteran did not have a chronic right or left ankle disability.  The Veteran filed a notice of disagreement in September 1999, and a statement of the case was issued in October 1999; however, the Veteran failed to file a substantive appeal and in a January 2000 statement, cancelled his appeal.  Under these circumstances, the Board must find that the August 1999 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 
New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the August 1999 rating decision, additional evidence has been associated with the record, including statements and hearing testimony from the Veteran, VA treatment records, March 2006 and April 2011 VA examinations and a VA medical opinion dated in September 2012.    

Importantly, the April 2011 VA examination shows a diagnosis of mild arthritis of both ankles.  Thus, as this evidence now shows that the Veteran has been diagnosed with a current disability, it is new and material.  It is not redundant of evidence already of record in August 1999, and it relates to the unestablished fact of whether the Veteran has a bilateral ankle disorder that may be related to service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for a bilateral ankle disorder is reopened.  38 U.S.C.A. § 5108.

III.  Service Connection Claims

The Veteran asserts that he has a bilateral ankle disorder, a bilateral knee disorder and a bilateral hip disorder due to service.  He has reported that he injured his hips, knees and ankles when he fell and injured his service-connected back as well as when he injured his head as a result of a hatch falling on his head.  In the alternative, he asserts that it is secondary to his service-connected chronic fatigue syndrome and/or back disability.  At times, he has also asserted that the disorders are due to an undiagnosed illness.  As the same evidence pertains to all three disorders, the Board has addressed them under the same analysis below.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, arthritis is one of the diseases listed under 38 C.F.R. § 3.309(a) and, thus, service connection may be established simply based on a showing of continuity of symptomatology.   

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 
38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran has also asserted that his disorders were due to an undiagnosed illness or other qualifying, chronic disability, pursuant to 38 U.S.C.A. § 1117.  In this regard, he has reported that he came into contact with ships and equipment from Southwest Asia.  Service connection may be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R.  § 3.317(a)(1) (VA has issued an interim final rule extending this date to December 31, 2021).  Although the Veteran's representative at the initial Board hearing indicated that the Veteran had been awarded service connection chronic fatigue with myalgia as due to an undiagnosed illness, service connection was actually awarded for this disorder on a direct basis.  In sum, the Veteran has not claimed and the evidence does not show that he served in the Southwest Asia theatre of operations and, in turn, he is not considered a Persian Gulf War veteran pursuant to 38 C.F.R. § 3.317 and, thus, these provisions are not applicable.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records document various incidents of reports of ankle and knee pain.  In this regard, a January 1979 Report of Medical History noted that the Veteran reported that his right knee gave out occasionally.  Further, February 1986 clinical records show that the Veteran reported twisting or breaking his right ankle while playing basketball.  The assessment was right ankle sprain.  An x-ray of the ankle was normal.  In September 1986, the Veteran injured his right foot and the examiner noted no past history of injuries to right foot/ankle.  The assessment was right foot strain.  A March 1987 and an April 1988 Report of Medical History also note a past history of a right ankle sprain.  Subsequently, in January 1994, the Veteran presented with left knee soreness for two weeks.  The assessment was muscle exertion.  In April 1995, the Veteran presented with left foot pain and right knee pain.  A follow-up record showed that the knee was normal, but a grade II ankle sprain was diagnosed.  In a January 1996 Report of Medical History, the Veteran reported a history of trick or locked knee.  Importantly, there is no indication of any injury to the hips, knees and ankles at the time of the Veteran's treatment for back and head injuries.  

In May 1997, the Veteran underwent a Medical Evaluation Board.  On examination of the extremities, the Veteran had normal joints without swelling o deformity.  He had full range of motion and there was no edema.  No diagnoses pertaining to the ankles, knees or hips were made.  Subsequently, the Veteran was recommended for permanent disability retirement.     

Following his retirement in January 1999, the Veteran began seeking treatment at the VA medical Center.  The Veteran reported multiple joint pains in association with his chronic fatigue syndrome with myalgia.  In May 2005,  he specifically reported knee pain.  Follow up records continue to show complaints of knee and ankle pain as well as radiating pain from the Veteran's low back disorder, but do not provide any sort of etiological opinion.  

The Veteran was afforded a VA examination in March 2006.  The impression was normal left hip, left knee and left ankle.  It does not appear that the right extremity was examined.

The Veteran was afforded another VA examination in April 2011.  The claims file was reviewed.  With respect to the hips, the Veteran essentially reported radiating pain to the lower extremities following injury to his low back.  The Veteran reported occasional pain in the knees during service when loading equipment or playing sports.  He also reported twisting his ankle while in service.  After examining the Veteran, the examiner diagnosed mild bilateral arthritis of the knees, mild strain of both hips and mild arthritis of both ankles.  The examiner opined that it was not at least as likely as not that the Veteran's joint conditions were related to chronic fatigue syndrome or the military service.  They are more likely part of the normal aging process in a 52 year old man.  There were no diagnoses of unknown etiology of unknown diseases.  

In September 2012, a medical opinion was obtained from a VA medical officer.   The examiner opined that the Veteran's claimed conditions of bilateral knee, ankle, and hip joint disease were less likely than not (less than 50 percent probability) proximately due to or the result of or permanently worsened by the Veteran's service-connected condition of lumbar spine disability.  The examiner rationalized that degenerative joint disease, osteoarthritis, is often found to affect multiple joints of the body, often but not necessarily in a symmetrical distribution.  There is no clear association, beyond a genetic pre-disposition to early/pre-mature degenerative joint disease, or an injury affecting multiple joints, which is lacking in the Veteran's case, to connect the Veteran's lumbar spine disability and his bilateral knee, ankle, and hip conditions. 

Based on the evidence of record, the Board must find that service connection for a bilateral ankle disorder, a bilateral knee disorder and a bilateral hip disorder on a direct basis is not warranted.  In this regard, service treatment records are silent with respect to any findings pertaining to the hips.  Moreover, although the records show complaints of ankle and knee pain and diagnoses of ankle sprains, there is simply no evidence linking any current disabilities to these incidents.  Importantly, the April 2011 VA examiner clearly opined that a bilateral ankle disorder, a bilateral knee disorder and a bilateral hip disorder were not related to service and provided a detailed rationale for such opinion.  There is no medical evidence of record to refute this opinion.  

Further, there is no evidence of arthritis within one year of service so the service incurrence of such disorders may not be presumed.  As such, an award of service connection on a presumptive basis for chronic disease is precluded.  38 C.F.R. §§ 3.307, 3.309.  

Moreover, there is no medical evidence documenting pertinent symptomatology since service.  In this regard, the Physical Evaluation Board in 1997 showed that the lower extremities were clinically evaluated as normal.  The first documentation of any chronic disability is approximately in 2005, six years after the Veteran's discharge from service.  The Board recognizes that the Veteran has reported chronic joint pain since service and VA clinical records also document complaints of joint pain.  However, these assertions were primarily made in connection with his chronic fatigue syndrome with myalgia and the VA examiner has found that any separately diagnosed disorders of the knees, ankles and hips were not related to service.  As discussed further below, the Veteran is not competent to attribute his joint pain to one disorder or another as he does not have the medical expertise.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As such, there is no basis for awarding service connection based on pertinent symptomatology as the Veteran's statements are outweighed by the April 2011 VA examination with opinion.  See Walker, supra.   

The Board now turns to whether the claims may be allowed on a secondary basis.
On this question, the September 2012 VA examiner clearly found that the Veteran's disorders were not caused by or aggravated by his service-connected low back disability and offered a detailed rationale for this opinion.  Moreover, the April 2011 VA examiner clearly found that the Veteran's joint conditions were not related to chronic fatigue syndrome.  Although the examiner did not specifically address whether the Veteran's service-connected chronic fatigue syndrome aggravated his disorders, the medical evidence does not show any increase in severity with respect to these joints beyond their normal progression.  In this regard, the VA examiner clearly found that the Veteran's joint conditions were part of the normal aging process in a 52 year old man.  In other words, his joint condition is consistent with his age and, thus, does not show an increase beyond their natural progression.  Without any increase in severity, there is no showing that the Veteran's service-connected disorders have aggravated his ankle, knee and hip disorders.  In sum, there is no evidence documenting any aggravation by his service-connected chronic fatigue syndrome.  Importantly, no other medical evidence of record refutes the examiners' opinion.  As such, service connection is also not warranted on a secondary basis. 

The Board has also considered the Veteran's statements that he believes his bilateral ankle disorder, bilateral knee disorder and bilateral hip disorder are either directly due to service or his service-connected disabilities.  However, given that the Veteran does not have any special medical expertise, the Board must find that he is not competent to give a medical opinion as to whether his disorders are related to any incidents in service or secondary to his service-connected disabilities.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, his statements are outweighed by the medical evidence of record, specifically, the VA examinations and opinions.  
 
In conclusion, based on the analysis above, a preponderance of the evidence is against the Veteran's claim for service connection for a bilateral ankle disorder, bilateral knee disorder, and a bilateral hip disorder.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).
ORDER

New and material evidence has been received with respect to the previously denied bilateral ankle disorder; the appeal is reopened.

Service connection for a bilateral ankle disorder, to include as due to undiagnosed illness and as secondary to service-connected disability, is denied. 

Service connection for a bilateral knee disorder, to include as due to undiagnosed illness and as secondary to service-connected disability, is denied. 

Service connection for a bilateral hip disorder, to include as due to undiagnosed illness and as secondary to service-connected disability, is denied. 


REMAND

The Veteran is also seeking increased evaluations for Crohn's disease, degenerative changes, L-5, S-1, chronic fatigue syndrome with myalgia, head injury with headaches, and memory loss.  The Veteran was most recently afforded VA examinations in April and June 2011, over six years ago, to address the severity of these disabilities.  At the Board hearing, the Veteran reported that all of his disorders were worse.  In this regard, the Veteran reported constant bleeding and weight loss due to his Crohn's Disease; whereas, the last examiner noted the Veteran's weight loss to be stable.  With respect to his back, the Veteran testified that he experienced daily radiating pain and could barely walk.  He also indicated that sometimes he was unable to leave the house due to his chronic fatigue syndrome.  Further, the Veteran reported daily, prostrating headaches as well as short and long term memory loss.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Accordingly, in light of Veteran's hearing testimony, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected disabilities on appeal.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Further, the Court recently held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  In order for an examination report to be adequate, it must include testing on active motion, passive motion, weight-bearing, and non-weight bearing.  Id.  Unfortunately, the April 2011 VA orthopedic examination does not demonstrate range of motion testing for the lumbar spine in passive motion or in nonweight-bearing situations.  Thus, on remand, the VA spine examination must also satisfy the requirements under Correia. 
 
Moreover, in light of the need to remand, VA treatment records dated from September 2012 to the present should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated from September 2012 to the present. 

2.  After any additional VA records are associated with the electronic record, schedule the Veteran for appropriate VA examinations to determine the severity of his service-connected Crohn's disease, degenerative changes, L-5, S-1, chronic fatigue syndrome with myalgia, head injury with headaches, and memory loss.  The electronic record, including a copy of this remand, must be reviewed in conjunction with the VA examinations.  Any indicated evaluations, studies, and tests should be conducted and evaluations should be performed.  

a) With respect to Crohn's disease, the appropriate examiner should address the frequency of exacerbations and/attacks as well as whether there is any malnutrition; or more severe impairment.  

b) With respect to the low back disorder, the appropriate examiner should test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, for the lumbar spine. 

c) With respect to chronic fatigue syndrome with myalgia, the appropriate examiner should address whether the Veteran's disorder results in periods of incapacitation of at least one week or requires continuous medication; or causes more severe impairment.  

d) With respect to head injury with headaches and memory loss, the appropriate examiner should address the degree to which the service-connected disability is manifested by facets of cognitive impairment including to memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.  The examiner is also asked to indicate whether there is multi-infarct dementia associated with brain trauma.  Finally, the examiner should also clearly report whether the Veteran has characteristic prostrating attacks and how often. 

All opinions expressed should be accompanied by supporting rationale.

3.  Readjudicate the appeal.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


